Title: To George Washington from John Eager Howard, 26 November 1795
From: Howard, John Eager
To: Washington, George


          
            Sir
            Annapolis [Md.] Novr 26th 1795.
          
          I have the honor to enclose a vote of the Legislature of this state, which I hope will in some measure check the attempt made by factious men to lessen the confidence of the people in the officers of Goverment. I have the honor to be with great regard and esteem Yr Excellencys most Obedt Servt
          
            J. E. Howard
          
        